DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Office Action in response to the Applicant’s amendment received on 02/28/2022.
Claims 1, 3, 6, 9-12, 18 and 19, have been amended.  Claims 4-5, 7-8, 15-17 and 20-21 have been canceled.  Claims 1-3, 6, 9-14, 18-19 and 22-24 are currently pending and allowed (see below Examiner’s amendment). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Viresh Patel,	Reg. No. 72091, on 05/11/2022.

The Claims filed on 02/28/2022 has been amended as follows: 
1.	(Currently Amended)	A method for performing data migration using source database classification, the method comprising:
receiving information about a plurality of source databases from a source system, the information comprising source hardware types for the source databases and central processor unit (CPU) information for the source databases;
classifying each of the plurality of source databases to one of a plurality of classified database sizes based on the received information, wherein each classified database size corresponds to a predetermined CPU value and a predetermined a system global area (SGA) value, and each source database is assigned the predetermined CPU value and predetermined SGA value that corresponds to its classified database size; 
interrogating the source system to derive information about the plurality of source databases, the derived information comprising at least a CPU utilization per database and SGA utilization per database;
adjusting one or more of the CPU values and SGA values assigned to the source databases based on the derived information, wherein at least the SGA values assigned to the source databases are adjusted by selecting, for each source database, the lesser between the SGA utilization derived from the interrogating and the predetermined SGA value from the classified database size;
determining, according to the assigned CPU values and SGA values for the source databases, resource requirements at a target system for the source databases, the resource requirements comprising at least target system CPU values per source database and target system SGA values per source database, wherein the target system CPU values per source database are calculated based on a given source database’s share of CPU utilization of source hardware that implements the given source database and at least one resource metric that maps the given source database’s share of CPU utilization of source hardware to target system CPU values; and
generating a shape for a plurality of target databases based on the resource requirements determined for the source databases, the shape comprising a plurality of target databases of predetermined database sizes implemented by target hardware, the target hardware and generated shape for the target databases being different from the source hardware and shape for the source databases, wherein the plurality of target databases are configured to receive migration data from the plurality of source databases.

2.	(Original)	The method of claim 1, wherein the plurality of predetermined database sizes are segregated based on CPU ranges, storage capacity ranges, and system global area (“SGA”) capacity ranges.  

3.	(Currently Amended)	The method of claim 1, wherein interrogating the source system to derive information about the plurality of source databases comprises executing one or more reverse engineering scripts on the source system to retrieve the CPU utilization and SGA utilization per database.  

4.-5.	(Canceled)	 

6.	(Currently Amended)	The method of claim [[5]]1, wherein the derived CPU utilization overwrites the predetermined CPU value from the classified database size 

7.-8.	(Canceled)	 

9.	(Currently Amended)	The method of claim 1, wherein determining target system SGA and CPU values per database further comprises:
determining first resource metrics for the classified source databases based on a type for the source hardware the implements the source databases, CPU utilization, and SGA utilization; and
mapping the first resource metrics for the classified source databases to [[a]] one or more second resource metrics for the target system, wherein the second resource  metrics for target system [[is]] are determined based on a type for the target hardware selected for data migration.  

10.	(Currently Amended)	The method of claim 9, wherein generating a shape for the plurality of target databases is based on the mapping between the first resource metrics for the classified source databases and the second resource  metrics for the target system.  

11.	(Currently Amended)	The method of claim 9, wherein determining the first resource metrics for the classified source databases comprises determining a given source database’s share of CPU utilization for the source hardware that implements the given source database.  

12.	(Currently Amended)	A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform data migration using source database classification, wherein, when executed, the instructions cause the processor to:
receive information about a plurality of source databases from a source system, the information comprising source hardware types for the source databases and central processor unit (CPU) information for the source databases;
classify each of the plurality of source databases to one of a plurality of classified wherein each classified database size corresponds to a predetermined CPU value and a predetermined a system global area (SGA) value, and each source database is assigned the predetermined CPU value and predetermined SGA value that corresponds to its classified database size; 
interrogate the source system to derive information about the plurality of source databases, the derived information comprising at least a CPU utilization per database and an SGA utilization per database;
adjust one or more of the CPU values and SGA values assigned to the source databases wherein at least the SGA values assigned to the source databases are adjusted by selecting, for each source database, the lesser between the SGA utilization derived from the interrogating and the predetermined SGA value from the classified database size;
determine, according to the assigned CPU values and SGA values for the source databases, resource requirements at a target system for the source databases, the resource requirements comprising at least target system CPU values per source database and target system SGA values per source database, wherein the target system CPU values per source database are calculated based on a given source database’s share of CPU utilization of source hardware that implements the given source database and at least one resource metric that maps the given source database’s share of CPU utilization of source hardware to target system CPU values; and
generate a shape for a plurality of target databases based on the resource requirements determined for the source databases, the shape comprising a plurality of target databases of predetermined database sizes implemented by target hardware, the target hardware and generated shape for the target databases being different from the source hardware and shape for the source databases, wherein the plurality of target databases are configured to receive migration data from the plurality of source databases.

13.	(Original)	The computer readable medium of claim 11, wherein the plurality of predetermined database sizes are segregated based on CPU ranges, storage capacity ranges, and system global area (“SGA”) capacity ranges.  

14.	(Original)	The computer readable medium of claim 11, wherein interrogating the source system to derive information about the plurality of source databases comprises executing one or more reverse engineering scripts on the source system to retrieve the CPU utilization and SGA utilization per database.  

15.-17.	(Canceled)	 

18.	(Currently Amended)	The computer readable medium of claim 12, wherein determining target system SGA and CPU values per database further comprises:
determining first resource metrics for the classified source databases based on a type for the source hardware the implements the source databases, CPU utilization, and SGA utilization; and
mapping the first resource metrics for the classified source databases to [[a]] one or more second resource metrics for the target system, wherein the second resource  metrics for target system [[is]] are determined based on a type for the target hardware selected for data migration.  

19.(Currently Amended)	A system for performing data migration using source database classification, the system comprising:
a processor; and 
a memory storing instructions for execution by the processor, the instructions configuring the processor to:
receive information about a plurality of source databases from a source system, the information comprising source hardware types for the source databases and central processor unit (CPU) information for the source databases;
classify each of the plurality of source databases to one of a plurality of classified database sizes based on the received information, wherein each classified database size corresponds to a predetermined CPU value and a predetermined system global area (SGA) value, and each source database is assigned the predetermined CPU value and predetermined SGA value that corresponds to its classified database size; 
interrogate the source system to derive information about the plurality of source databases, the derived information comprising at least a CPU utilization per database and an SGA utilization per database;
adjust one or more of the CPU values and SGA values assigned to the source databases at least the SGA values assigned to the source databases are adjusted by selecting, for each source database, the lesser between the SGA utilization derived from the interrogating and the predetermined SGA value from the classified database size;
determine, according to the assigned CPU values and SGA values for the source databases, resource requirements at a target system for the source databases, the resource requirements comprising at least target system CPU values per source database and target system SGA values per source database, wherein the target system CPU values per source database are calculated based on a given source database’s share of CPU utilization of source hardware that implements the given source database and at least one resource metric that maps the given source database’s share of CPU utilization of source hardware to target system CPU values; and
generate a shape for a plurality of target databases based on the resource requirements determined for the source databases, the shape comprising a plurality of target databases of predetermined database sizes implemented by target hardware, the target hardware and generated shape for the target databases being different from the source hardware and shape for the source databases, wherein the plurality of target databases are configured to receive migration data from the plurality of source databases.

20.-21.	(Canceled) 

22.	(Previously Presented)	 The method of claim 1, wherein the given source database’s share of CPU utilization of source hardware corresponds to a first number of source hardware CPUs, the determined target system CPU values for the given source database correspond to a second number of target hardware CPUs, and the second number of target hardware CPUs is less than the first number of source hardware CPUs.

23.	(Previously Presented)	The method of claim 1, wherein generating the shape for the plurality of target databases is based on the resource metric mapping of the given source database’s share of CPU utilization of source hardware to the target system CPU values.  

24.	(Previously Presented)	The method of claim 1, wherein the target hardware comprises multiple hardware nodes, each node is segregated into one or more containers, and a given target database is assigned to one of the containers.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the amendment filed 02/28/2022, claims 1-3, 6, 9-14, 18-19 and 22-24 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts discloses or suggests the combination of limitations specified in the independent claims 1, 12 and 19.

Dependent claims 2-3, 6, 9-11, 13-14, 18 and 22-24 are incorporate the novel and non-obvious features disclosed above, and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
05/16/2022
/CECILE H VO/Examiner, Art Unit 2153